       Case 4:20-cv-05334-YGR Document 343 Filed 12/07/20 Page 1 of 4



 1   ARNOLD & PORTER KAYE SCHOLER LLP
     Michael A. Berta (SBN 194650)
 2   Michael.Berta@arnoldporter.com
     Marty Koresawa (SBN 291967)
 3   Marty.Koresawa@arnoldporter.com
     Three Embarcadero Center, 10th Floor
 4   San Francisco, CA 94111-4024
     Tel: 415-471-3100 / Fax: 415-471-3400
 5
     ARNOLD & PORTER KAYE SCHOLER LLP
 6   Nicholas H. Lee (SBN 259588)
     Nicholas.Lee@arnoldporter.com
 7   777 South Figueroa Street, 44th Floor
     Los Angeles, CA 90017-5844
 8   Tel: 213-243-4000 / Fax: 213-243-4199

 9   ARNOLD & PORTER KAYE SCHOLER LLP
     David A. Caine (SBN 218074)
10   David.Caine@arnoldporter.com
     Michael D.K. Nguyen (SBN 264813)
11   Michael.Nguyen@arnoldporter.com
     Bonnie Phan (SBN 305574)
12   Bonnie.Phan@arnoldporter.com
     Carson Dean Anderson (SBN 317308)
13   Carson.Anderson@arnoldporter.com
     3000 El Camino Real
14   Five Palo Alto Square, Suite 500
     Palo Alto, CA 94306-3807
15   Tel: 650-319-4500 / Fax: 650-319-4700

16   Attorneys for Defendant GOOGLE LLC

17                               UNITED STATES DISTRICT COURT
18                          NORTHERN DISTRICT OF CALIFORNIA

19                                    OAKLAND DIVISION

20

21   UNILOC 2017 LLC,                           CASE NOS. 4:20-cv-04355-YGR;
                                                4:20-cv-05330-YGR; 4:20-cv-05333-YGR;
22                  Plaintiff,                  4:20-cv-05334-YGR; 4:20-cv-05339-YGR;
                                                4:20-cv-05341-YGR; 4:20-cv-05342-YGR;
23      vs.                                     4:20-cv-05343-YGR; 4:20-cv-05344-YGR;
24   GOOGLE LLC,                                4:20-cv-05345-YGR; 4:20-cv-05346-YGR

25                  Defendants.                 DEFENDANT GOOGLE LLC’S NOTICE
                                                OF RECENT JUDICIAL ACTION
26
                                                JURY TRIAL DEMANDED
27

28
                                                              DEFENDANT’S NOTICE OF
     CASE NO. 4:20-CV-05334-YGR
                                                             RECENT JUDICIAL ACTION
       Case 4:20-cv-05334-YGR Document 343 Filed 12/07/20 Page 2 of 4



 1          During the November 17, 2020 oral argument concerning Defendant Google’s pending
 2   motions to dismiss for lack of standing, Plaintiff Uniloc 2017 noted that similar standing issues
 3
     involving the same agreements supporting Google’s motions were being considered by Judge
 4
     Alsup in Uniloc USA, Inc., et al. v. Apple, Inc., Case No. 3:18-cv-00358-WHA. Uniloc 2017
 5
     further filed a notice alerting the Court to the fact that a hearing on Apple’s motion to dismiss for
 6

 7   lack of standing was scheduled for December 3, 2020. (Case No. 4:20-cv-5330, Dkt. No. 353.)

 8   That hearing was held as scheduled.

 9          On December 4, 2020, Judge Alsup issued an Order Dismissing Case for Lack of
10
     Standing. (Case No. 3:18-cv-00358, Dkt. No. 186.) Google hereby submits a copy of that Order,
11
     attached hereto as Exhibit A, for the Court’s consideration.
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                           DEFENDANT’S NOTICE OF
     CASE NOS. 4:20-CV-05334-YGR                      -1-
                                                                          RECENT JUDICIAL ACTION
       Case 4:20-cv-05334-YGR Document 343 Filed 12/07/20 Page 3 of 4



 1   Dated: December 7, 2020            Respectfully submitted by:

 2
                                        /s/ Nicholas H. Lee
 3
                                        Michael A. Berta (SBN 194650)
 4                                      Michael.Berta@arnoldporter.com
                                        Marty Koresawa (SBN 291967)
 5                                      Marty.Koresawa@arnoldporter.com
                                        ARNOLD & PORTER KAYE SCHOLER LLP
 6                                      Three Embarcadero Center, 10th Floor
                                        San Francisco, CA 94111-4024
 7                                      Tel: 415-471-3100 / Fax: 415-471-3400
 8                                      Nicholas H. Lee (SBN 259588)
                                        Nicholas.Lee@arnoldporter.com
 9                                      ARNOLD & PORTER KAYE SCHOLER LLP
                                        777 South Figueroa Street, 44th Floor
10                                      Los Angeles, CA 90017-5844
                                        Tel: 213-243-4000 / Fax: 213-243-4199
11
                                        David A. Caine (SBN 218074)
12                                      David.Caine@arnoldporter.com
                                        Michael D.K. Nguyen (SBN 264813)
13                                      Michael.Nguyen@arnoldporter.com
                                        Bonnie Phan (SBN 305574)
14                                      Bonnie.Phan@arnoldporter.com
                                        Carson Dean Anderson (SBN 317308)
15                                      Carson.Anderson@arnoldporter.com
                                        ARNOLD & PORTER KAYE SCHOLER LLP
16                                      3000 El Camino Real
                                        Five Palo Alto Square, Suite 500
17                                      Palo Alto, CA 94306-3807
                                        Tel: 650-319-4500 / Fax: 650-319-4700
18
                                        Attorneys for Defendant Google LLC (05334)
19

20

21

22

23

24

25

26

27

28
                                                               DEFENDANT’S NOTICE OF
     CASE NOS. 4:20-CV-05334-YGR          -2-
                                                              RECENT JUDICIAL ACTION
       Case 4:20-cv-05334-YGR Document 343 Filed 12/07/20 Page 4 of 4



 1                                   CERTIFICATE OF SERVICE

 2
            I hereby certify that all counsel of record who have consented to electronic service are being
 3
     served with a copy of this document via electronic mail on December 7, 2020.
 4
                                                           /s/ Nicholas H. Lee
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                          DEFENDANT’S NOTICE OF
     CASE NOS. 4:20-CV-05334-YGR                     -3-
                                                                         RECENT JUDICIAL ACTION
